NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY RICHARDO TURNER,                        No. 16-16914

                Plaintiff-Appellant,            D.C. No. 4:15-cv-04839-JSW

 v.
                                                MEMORANDUM*
C.E. DUCART, Warden, Pelican Bay State
Prison (C.D.C.R. - Agency); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      California state prisoner, Anthony Richardo Turner, appeals pro se from the

district court’s judgment dismissing for failure to file an amended complaint his 42

U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. Ferdik v. Bonzelet, 963

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1258, 1260 (9th Cir. 1992). We vacate and remand.

      The district court dismissed Turner’s action with prejudice because Turner

failed to file a timely amended complaint in compliance with its May 15, 2016

order. However, Turner submitted evidence showing that he failed to file a timely

amended complaint because prison officials obstructed his access to the courts.

See Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th Cir. 2000) (setting

forth elements of excusable neglect under Fed. R. Civ. P. 60(b)(1) and explaining

that excusable neglect is a basis for reconsideration of a final order). We vacate

and remand for the district court to consider Turner’s amended complaint in the

first instance. We note that to the extent the district court’s October 27, 2016 order

determined that Turner’s amended complaint could be dismissed for failure to

comply with Fed. R. Civ. P. 20(a)(2), that ruling was in error. See Fed. R. Civ. P.

21 (“Misjoinder of parties is not a ground for dismissing an action. On motion or

on its own, the court may at any time, on just terms, add or drop a party. The court

may also sever any claim against a party.”).

      Turner’s claim that the district court ruled on summary judgment is

incorrect.

      We reject as without merit Turner’s contention that the district court denied

                                          2                                    16-16914
Turner due process.

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      Turner’s motion for appointment of counsel, set forth in his opening brief, is

denied.

      VACATED and REMANDED.




                                           3                                   16-16914